                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


TONY JOSEPH TABOR #478277                             CASE NO. 5:18-CV-00621 SEC P

VERSUS                                                JUDGE ELIZABETH E. FOOTE

JERRY GOODWIN, ET AL.                                 MAG. JUDGE KAREN L. HAYES



                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

including the objections filed, the Court finds the ruling is supported by the law and the record in

this matter.   The Court notes that although the Report and Recommendation’s conclusion

mistakenly cites the wrong defendant’s name, stating the defendant is Louisiana Tech University

rather than the State Defendants employed at David Wade Correctional Center [Record Document

52, p.7], this clerical error has no effect on the analysis undertaken in the Report and

Recommendation. Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment [Record Document 50]

is GRANTED. All pending motions are hereby DENIED as moot [Record Documents 53 and

54].

        Because the Fifth Circuit has explained that a dismissal based on a failure to exhaust

administrative remedies “warrants dismissal without prejudice, which permits the litigant to refile

if he exhausts or is otherwise no longer barred by the PLRA requirements,” Bargher v. White, 928

F.3d 439, 447 (5th Cir. 2019), Tabor’s claims are DISMISSED WITHOUT PREJUDICE.
                                  20th day of _____________________,
       THUS DONE AND SIGNED this ______           December           2019, in

Shreveport, Louisiana.



                                    ______________________________________
                                        ELIZABETH E. FOOTE
                                        UNITED STATES DISTRICT JUDGE
